DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafontaine (U.S. PGPub. No. 20080171974).
Regarding claim 1, Lafontaine teaches:
A balloon catheter for an intravascular catheter system, the balloon catheter comprising: a catheter shaft; (Para. 0003, 0031; Fig. 6, catheter shaft 146)
an inner inflatable balloon that is connected to the catheter shaft; (Para. 0031, 0036; Fig. 6, inner balloon 101A)
and an outer inflatable balloon that is connected to the catheter shaft, (Para. 0031; Fig. 6, outer balloon 101B)
wherein the inner balloon is formed from polyurethane or a polyether block amide, (Para. 0041)
and the outer balloon is formed from a blend of polyurethane and polyether block amide, (Para. 0041; PEBAX listed as acceptable material for outer balloon in the specification of the instant application)
and wherein the inner inflatable balloon and the outer inflatable balloon are heat-bonded to one another. (Para. 0031)
Regarding claim 2, Lafontaine teaches:
The balloon catheter of claim 1, (described above)
wherein one or both of the inner inflatable balloon and the outer inflatable balloon are heat-bonded to the catheter shaft. (Para. 0031)
Regarding claim 3, Lafontaine teaches:
The balloon catheter of claim 1, (described above)
wherein the inner balloon is formed from a polyamide block copolymer. (Para. 0041)
Regarding claim 4, Lafontaine teaches:
The balloon catheter of claim 1, (described above)
wherein a ratio of percent polyurethane to percent polyether block amide in the outer balloon is between 10:90 and 20:80. (Para. 0041; PEBAX listed as acceptable material for outer balloon in the specification of the instant application)
There does not appear to be any disclosed criticality for the ratio of percent polyurethane to percent polyether block amide in the outer balloon, and the PEBAX of Lafontaine provides the same function. Pending a statement of criticality, the recited ratio of polyurethane to polyether does not patentably distinguish over that of Lafontaine.
Regarding claim 5, Lafontaine teaches:
The balloon catheter of claim 3, (described above)
further comprising a guidewire lumen that is at least partially positioned within the catheter shaft, (Para. 0033; Fig. 6, guidewire lumen 154)
wherein the inner inflatable balloon is heat-bonded to the guidewire lumen. (Para. 0031, 0036; thermal bonding taught in Para. 0031)
Regarding claim 6, Lafontaine teaches:
The balloon catheter of claim 5, (described above)
wherein the inner inflatable balloon has a proximal neck and a distal neck, (Para. 0024, 0031; Fig. 2; proximal reduced diameter portions 110A, distal reduced diameter portions 113A)
and wherein the outer inflatable balloon has a proximal neck and a distal neck, (Para. 0024, 0031; Fig. 2; proximal reduced diameter portions 110B, distal reduced diameter portions 113B)
and wherein the proximal neck of the inner inflatable balloon and the 31FBD Ref. No.: 432469.005608BSSI Ref. No.: 18-0298US01proximal neck of the outer inflatable balloon are heat-bonded to the catheter shaft, (Para. 0024, 0031)
and wherein the distal neck of the outer inflatable balloon and the distal neck of the inner inflatable balloon are heat-bonded to the guidewire lumen. (Para. 0036)
Regarding claim 7, Lafontaine teaches:
The balloon catheter of claim 5, (described above)
wherein the inner inflatable balloon has a proximal neck and a distal neck, (Para. 0024, 0031; Fig. 2; proximal reduced diameter portions 110A, distal reduced diameter portions 113A)
and wherein the outer inflatable balloon has a proximal neck and a distal neck, (Para. 0024, 0031; Fig. 2; proximal reduced diameter portions 110B, distal reduced diameter portions 113B)
and wherein the proximal neck of the inner inflatable balloon is heat-bonded to the catheter shaft (Para. 0031)
and the proximal neck of the outer inflatable balloon is heat-bonded to the proximal neck of the inner inflatable balloon. (Para. 0031)
Regarding claim 8, Lafontaine teaches:
The balloon catheter of claim 7, (described above)
wherein the distal neck of the outer inflatable balloon is heat-bonded to the distal neck of the inner inflatable balloon, (Para. 0031)
and the distal neck of the inner inflatable balloon is heat-bonded to the guidewire lumen. (Para. 0031, 0036; thermal bonding taught in Para. 0031)
Regarding claim 14, Lafontaine teaches:
The balloon catheter of claim 1, (described above)
wherein the outer inflatable balloon and the inner inflatable balloon form a dual-balloon assembly, (Para. 0021; Fig. 7, inner and outer balloons 101A and 101B)
the dual-balloon assembly having a distal neck that is tipless when the balloon is in a fully inflated state. (read as broadly as claimed, the dual-balloon assembly is tipless since the distal neck is flat where the guidewire extends out. Applicant is encouraged to provide further description regarding for the ‘tipless’ configuration)
Regarding claim 18
A method for manufacturing a balloon catheter for an intravascular catheter system, the method comprising heat-bonding an inner inflatable balloon and an outer inflatable balloon to one another. (Para. 0031; Fig. 6, inner balloon 101A, outer balloon 101B)
Regarding claim 19, Lafontaine teaches:
The balloon catheter of claim 18, (described above)
wherein the inner inflatable balloon has a proximal neck and a distal neck, (Para. 0031; Fig. 2, proximal reduced diameter portion 101A and distal reduced diameter portion 113A)
and the outer inflatable balloon has a proximal neck and a distal neck, (Para. 0031; Fig. 2, proximal reduced diameter portion 101B and distal reduced diameter portion 113B) 
and wherein heat-bonding the inner inflatable balloon and the outer inflatable balloon includes heat-bonding the proximal neck of the inner inflatable balloon and the proximal neck of the outer inflatable balloon, (Para. 0024, 0031)
and heat-bonding the distal neck of the inner inflatable balloon and the distal neck of the outer inflatable balloon. (Para. 0024, 0031)
Regarding claim 20, Lafontaine teaches:
The balloon catheter of claim 18, (described above)
further comprising heat-bonding the proximal neck of the inner inflatable balloon to a catheter shaft of the balloon catheter. (Para. 0024, 0031)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine in view of Sogard (U.S. Patent No. 5447497).
Regarding claim 9, Lafontaine teaches the balloon catheter of claim 8, (described above). Lafontaine does not explicitly disclose compliance over a working pressure range.
In related balloon catheter art, Sogard teaches:
wherein the outer inflatable balloon has an outer balloon compliance over a working balloon pressure range, (Col. 2, lines 53-59)
and wherein the inner inflatable balloon has an inner balloon compliance over the working balloon pressure range, (Col. 3, lines 16-18; working balloon pressure range read as zero to burst pressure)
and wherein the outer balloon compliance is greater than the inner balloon compliance. ((Col. 2, lines 53-59; Col. 3, lines 16-18; expansion of 5% for the inner balloon vs 15-40% for the outer balloon)

Regarding claim 10, the Lafontaine/Sogard combination teaches:
The balloon catheter of claim 9, (described above)
wherein the outer balloon compliance is between 2% and 20% greater than the inner balloon compliance over the working pressure range. (Sogard, Col. 2, lines 53-59; Col. 3, lines 16-18; expansion of 5% for the inner balloon vs 15-40% for the outer balloon)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lafontaine based on the teachings of Sogard to have incorporated a varying balloon compliance in order to allow the physician more flexibility in matching the balloon to the artery size, resulting in a more controlled dilation (Sogard, Col. 3, lines 48-53).
Regarding claim 11, the Lafontaine/Sogard combination teaches:
The balloon catheter of claim 10, (described above)
wherein in an inflated state at least a portion of an outer surface of the inner inflatable balloon is positioned substantially directly adjacent to a portion of an inner surface of the outer inflatable balloon. (Lafontaine, Fig. 6, outer surface inner balloon 101A is adjacent to inner surface of outer balloon 101B when bonded to catheter 146)

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lafontaine/Sogard combination in view of Burger (U.S. PGPub. No. 20120265186).
Regarding claim 12, the Lafontaine/Sogard combination teaches the balloon catheter of claim 11 (described above). Lafontaine does not explicitly disclose a lubricious material between the balloons.
In related double balloon catheter art, Burger teaches:
further comprising a biocompatible lubricious material between the outer surface of the inner inflatable balloon and the inner surface of the outer inflatable balloon. (Para. 0132)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lafontaine based on the teachings of Burger to incorporate a biocompatible lubricious material in order to reduce friction between the balloon walls (Burger, Para. 0132). 
Regarding claim 13, the Lafontaine/Sogard/Burger combination teaches:
The balloon catheter of claim 11, (described above)
wherein a lubricious additive is compounded into the material forming one or both of the inner inflatable balloon and the outer inflatable balloon. (Burger, Para. 0132; a coating on the balloon compounds into material forming balloon)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lafontaine based on the teachings of Burger to incorporate a biocompatible lubricious material in order to reduce friction between the balloon walls (Burger, Para. 0132). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine in further view of Burger (U.S. PGPub. No. 20120265186).
Regarding claim 15, Lafontaine teaches:
A balloon catheter for an intravascular catheter system, the balloon catheter comprising: a catheter shaft having a shaft distal end; (Para. 0003, 0031-0032, 0034; Fig. 6-7, catheter shaft 146)
a guidewire lumen at least partially disposed within the catheter shaft and having a lumen distal end disposed distally of the shaft distal end; (Para. 0036; Fig. 6, guidewire lumen 154)
and a dual-balloon assembly comprising: an inner inflatable balloon having a proximal neck heat-bonded to the shaft distal end and a distal neck heat-bonded to the lumen distal end; (Para. 0031, 0036; Fig. 6, inner balloon 101A)
an outer inflatable balloon having a proximal neck heat-bonded to the proximal neck of the inner inflatable balloon, (Para. 0025, 0031; Fig. 6, outer balloon 101B)
and a distal neck heat-bonded to the distal neck of the inner inflatable balloon; (Para. 0025)
Lafontaine does not explicitly disclose a lubricious material between the balloons.
In related double balloon catheter art, Burger teaches:
and a biocompatible lubricious material between an outer surface of the inner inflatable balloon and an inner surface of the outer inflatable balloon. (Para. 0132)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lafontaine based on the teachings of Burger to incorporate . 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Lafontaine/Burger combination in view of Sogard (U.S. Patent No. 5447497).
Regarding claim 16, the Lafontaine/Burger combination teaches the balloon catheter of claim 15 (described above). Lafontaine does not explicitly disclose compliance over a working pressure range.
In related balloon catheter art, Sogard teaches:
wherein the outer inflatable balloon has an outer balloon compliance over a working balloon pressure range, and wherein the inner inflatable balloon has an inner balloon compliance over the working balloon pressure range, and wherein the outer balloon compliance is between 2% and 20% greater than the inner balloon compliance. (Sogard, Col. 2, lines 53-59; Col. 3, lines 16-18; expansion of 5% for the inner balloon vs 15-40% for the outer balloon)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Lafontaine/Burger combination based on the teachings of Sogard to have incorporated a varying balloon compliance in order to allow the physician more flexibility in matching the balloon to the artery size, resulting in a more controlled dilation (Sogard, Col. 3, lines 48-53).
Regarding claim 17, the Lafontaine/Burger/Sogard combination teaches:
The balloon catheter of claim 16, (described above)
wherein the inner balloon is formed from a polyether block amide, (Para. 0041)
and the outer balloon is formed from a blend of polyurethane and polyether block amide. (Lafontaine, Para. 0041; PEBAX listed as acceptable material for outer balloon in the specification of the instant application)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelly (U.S. PGPub. No. 20140358136) teaches a dual catheter balloon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794